UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
__________________________________________

CARL DaCOSTA,

                                   Plaintiff,

       vs.                                                      3:19-CV-913
                                                                (TJM/ML)

WILMINGTON TRUST, N.A., not in its
Individual Capacity but Solely as Trustee to
Lenham XS Trust mortgage Pass-through
certificates, Series 2006-5, DIANA SEARCH,
Esq., MAUREEN A. BYRNE, Esq., and
McCALLA RAYMER LEIBERT PIERCE, LLC,

                           Defendants.
___________________________________________

Thomas J. McAvoy,
Sr. U.S. District Judge


                                   DECISION & ORDER

       The Court referred this pro se civil action, brought pursuant to the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692, et seq., and state law, to Magistrate Judge

Miroslav Lovric for a Report-Recommendation pursuant to 28 U.S.C. § 636(b) and Local

Rule 72.3(c). In brief, Plaintiff alleges that the Defendants fraudulently executed a

mortgage with him and fraudulently obtained a judgment of foreclosure in state court.

       Magistrate Judge Lovric’s Report-Recommendation, dkt. # 6, issued on August 29,

2019, provided Plaintiff’s Complaint, filed pro se along with a motion to proceed in forma

pauperis, an initial review pursuant to 28 U.S.C. §§ 1915(e) and 1915A. Mag istrate Judge

Lovric recommends that the Court permit filing and service of the Complaint to the extent

                                                1
that the Plaintiff raises fraud claims seeking monetary damages related to how

Defendants obtained foreclosure on the property in question. Magistrate Judge Lovric

also recommends that the Court find a lack of subject-matter jurisdiction to the extent that

Plaintiff seeks a stay of the state-court foreclosure judgment, a return of title to the

property, or alleges that Defendants lacked standing to seek foreclosure in state court. He

also recommends dismissal of Defendant’s breach-of-contract claim. Magistrate Judge

Lovric finds that the Rooker-Feldman doctrine bars such claims and deprives the Court of

subject-matter jurisdiction over them.

       Plaintiff did not object to the Report-Recommendation, and the time for such

objections has passed. After examining the record, this Court has determined that the

Report-Recommendation is not subject to attack for plain error or manifest injustice and

the Court will accept and adopt the Report-Recommendation for the reasons stated

therein.

       Accordingly,

       The Report-Recommendation of Magistrate Judge Lovric, dkt. # 6, is hereby

ACCEPTED and ADOPTED, as follows:

       1.     Plaintiff’s Complaint is accepted for filing and service to the extent that

              Courts One, Two, Three, Five, and Six seek monetary damages for

              Defendants’ alleged fraud in obtaining foreclosure on the mortgaged

              premises described in the Complaint;

       2.     Those Counts are dismissed without prejudice for lack of subject-matter

              jurisdiction to the extent that they seek relief other than monetary damages

              or argue that Defendants lacked standing in the state-court proceeding;

                                               2
     3.    Count Four is dismissed in its entirety without prejudice; and

     4.    Should plaintiff choose to file an Amended Complaint, that Amended

           Complaint should be consistent with Magistrate Judge Lovric’s

           recommendations and filed within 30 days of the date of this order. Plaintiff

           is advised that an amended complaint supersedes in all respects the prior

           pleading. Therefore, if plaintiff files an amended complaint, he must

           properly allege in the amended complaint all factual bases for all

           claims asserted therein, and the amended complaint must be in

           compliance with Rules 8 and 10 of the Federal Rules of Civil Procedure



IT IS SO ORDERED.




Dated: November 12, 2019




                                           3
